Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the remarks filed on 01-26-2022.  Claims 1-17 are pending.    

Terminal Disclaimer
3.   The terminal disclaimer filed on 01-26-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,063,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
   
Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 102a(2) as being anticipated by Payzer et al. (US 20140372892). 
   Consider Claim 1, Payzer teaches a method, comprising: in a game headset that receives game audio during play of a game(see fig. 2): monitoring said game audio(see fig. 3); detecting(see fig. 1) an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player( beyond a hearing range of a player reads on hearing frequencies well beyond the human hearing range such as can hear frequencies up 28KB(3,373 words) and audible range from 20HZ to 20KZ(standard), or no hearing sound(silent) inherently or RF, infrared, see paragraph[0027]. On the other hand, Applicant dose not clearly define what is beyond a hearing range such as ultrasonic or infrasonic and a player is a normal hearing user or a hearing loose user) using said game headset(see fig. 2(236) and paragraph[0031]); and in response to said detecting said one or more sounds(see figs. 4, 5), triggering playback of one or more of a plurality of voice commands that corresponds to said one or more sounds(see figs. 4-9 and paragraphs[0041]-[0063]).
      Consider Claims 2-4, Payzer teaches the method wherein said one or more sounds are inserted in said game audio specifically to convey information to said game headset (see figs. 1-5 and paragraphs[0029]-[0039]); and the method comprising performing signal analysis on said game audio during said play of said game for detecting characteristics of said one or more sounds(see figs. 1-5 and 
   Consider Claim 6, Payzer teaches the method comprising acquiring said stored audio information for said game from a storage device that is either internal to said game headset or external to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]).
   Consider Claims 7-8, Payzer teaches the method wherein said one or more sounds are inserted in said game audio specifically to cause said triggering of said playback of said one or more of said plurality of voice commands(see figs. 4-9 and paragraphs[0041]-[0063]); and the method wherein said one or more of said plurality of voice commands instructs said listener of said game headset to perform an action in said game(see figs. 4-9 and paragraphs[0041]-[0063]).
     Consider Claim 9, Payzer teaches a system, comprising: a game headset that receives game audio during play of a game(see fig. 2), said game headset being operable to: monitor said game audio(see fig. 2); detect an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player( beyond a hearing range of a player reads on hearing frequencies well beyond the human hearing range such as can hear frequencies up 28KB(3,373 words) and audible range from 20HZ to 20KZ(standard), or no hearing sound(silent) inherently or RF, infrared, see paragraph[0027]. On the other hand, Applicant dose not clearly define what is beyond a hearing range such as ultrasonic or infrasonic and a player is a normal hearing user or a hearing loose user) using said game headset(see fig. 2(236) and paragraph[0031]); and in response to said detection of said one or more sounds(see 
    Consider Claims 10-11, Payzer teaches the system wherein said one or more of said plurality of voice commands instructs said listener of said game headset to perform an action in said game(see figs. 4-9 and paragraphs[0041]-[0063]); and the system wherein said game headset performs signal analysis on said game audio during said play of said game for detecting characteristics of said one or more sounds(see figs. 1-5 and paragraphs[0029]-[0039]).
    Consider Claim 12, Payzer teaches the system wherein said characteristics of said one or more sounds comprises direction, intensity, and/or frequency of said one or more sounds(see figs. 4-9 and paragraphs[0041]-[0063]). 
Consider Claims 14-16, Payzer teaches the system wherein said game headset is operable to acquire said stored audio information for said game from a storage device that is either internal to said game headset or external to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]); and  the system wherein said one or more sounds are inserted in said game audio specifically to convey information to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]); and the system wherein said one or more sounds are inserted in said game audio specifically to cause said triggering of said playback of said one or more of said plurality of voice commands(see figs. 4-9 and paragraphs[0041]-[0063]).
    Consider Claim 17, Payzer teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section that is executable by a machine for causing the machine(see fig. 1 and paragraphs[0024]-.
    
Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claims 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payzer et al. (US 20140372892) in view of Bonanno (US PAT. 8,498,426).
  Consider claim 5, Payzer does not clearly teach the method comprising comparing results of said signal analysis on said game audio with corresponding stored audio information for said game.
    However, Bonanno teaches the method comprising comparing results of said signal analysis on said game audio with corresponding stored audio information for said game(see figs.1-3 and col.5, line 20-col. 6, line 67).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Bonanno into the teaching of Payzer to provide a game-audio output of a varying volume level and a chat-voice output is connected to headphones adapted to be worn by a player of the unit and connected to the gaming unit for making the chat-voice output and the game-audio output audible to the player. A circuit or software associated with the headphones can increase the chat-voice volume level generally proportionately to the game-audio volume level.
  Consider claim 13, Payzer does not clearly teach the system wherein said game headset is operable to compare results of said signal analysis on said game audio with corresponding stored audio information for said game.

    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Bonanno into the teaching of Payzer to provide a game-audio output of a varying volume level and a chat-voice output is connected to headphones adapted to be worn by a player of the unit and connected to the gaming unit for making the chat-voice output and the game-audio output audible to the player. A circuit or software associated with the headphones can increase the chat-voice volume level generally proportionately to the game-audio volume level.

Response to Arguments
11.   Applicant's arguments filed 01-26-2022 have been fully considered but they are not persuasive. Applicant argued that Payzer(892) fails to teach “detecting an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player using said game headset.” as recited in claim 1(see the remarks page 5, last paragraph).
The examiner disagrees that argument respectfully. Payzer discloses monitoring said game audio(see fig. 3); detecting(see fig. 1) an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player( beyond a hearing range of a player reads on hearing frequencies well beyond the human hearing range such as can hear frequencies up 28KB(3,373 words) and audible range from 20HZ to 20KZ(standard), or no hearing sound(silent) inherently or RF, infrared, see paragraph[0027]. On the other hand, Applicant dose not clearly define what is beyond a hearing range such as ultrasonic or infrasonic and a player is a normal hearing user or a hearing loose user)using said 
For at least the aforementioned reasons, claim 1 is rejected. Claims 9 and 17 are rejected for the same reasons as claim 1. Claims 2-8 and 10-16 are rejected at least according to their dependencies.
Therefore, the rejection for 102 and 103 will be maintained.

                                                                 Conclusion
12.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bonanno (US 2012/0014553) is cited to show other related the Method and System For A Game Headset With Audio Alerts Based On Audio Track Analysis.



Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-24-2022